178 U.S. 111 (1900)
HIGH
v.
COYNE.
No. 225.
Supreme Court of United States.
Argued December 5, 6, 7, 1899.
Decided May 14, 1900.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF ILLINOIS.
*112 Mr. A.M. Pence and Mr. John G. Carlisle for appellants. Mr. George A. Carpenter and Mr. Shirley T. High were on Mr. Pence's brief.
Mr. Solicitor General for appellees. He also filed a brief on the question submitted by the court referred to in the previous cases.
MR. JUSTICE WHITE delivered the opinion of the court.
As the court below did not grant an injunction, but dismissed the bill, it is unnecessary to consider whether the right would have existed to enjoin the collector of internal revenue even had the court concluded that the averments of the bill disclosed a cause of action. Rev. Stat. 3226.
Every ground relied on to maintain that the taxes levied by sections 29 and 30 of the War Revenue Act are repugnant to the Constitution has been decided adversely in the opinion this day announced in Knowlton v. Moore.
This disposes of this case, as the assignments of error raised only the constitutionality of the taxes, and there is nothing in the record to enable us to see that the statute was, by the collector, mistakingly construed.
As, however, the interpretation of the statute, which was held to be unsound in No. 387, was the one which was adopted and enforced by the officers charged with the administration of the law, the impression naturally arises that such erroneous construction must have been applied in assessing the tax in controversy. The ends of justice therefore require that the right to resist so much of the tax as may have arisen from the wrong interpretation of the statute above referred to be not foreclosed by our decree.
Decree affirmed, without prejudice to any such right.